JEROME C. HAYES, Plaintiff/Appellant/Petitioner, and
ISLAND INSURANCE COMPANY, INC., Plaintiff,
v.
KENNETH J. DUTRO, HENRY'S EQUIPMENT RENTAL AND SALES, INC., Defendants/Appellees/Respondents, and
JOHN DOES 1-15; JANE DOES 1-15; DOE PARTNERSHIPS 1-15; DOE CORPORATIONS 1-15; DOE ENTITIES 1-15; AND DOE GOVERNMENTAL UNITS 1-15, Defendants.
No. 24733
In the Supreme Court of Hawaii.
July 13, 2004.
Preston A. Gima, for plaintiff/appellant/petitioner on the writ.

ORDER GRANTING APPLICATION FOR WRIT OF CERTIORARI
LEVINSON, J., for the court.
Upon consideration of application for a writ of certiorari filed July 6, 2004, by the plaintiff-appellant-petitioner Jerome C. Hayes, the same is hereby granted.